       Case 4:19-cv-00892-HSG Document 95 Filed 05/03/19 Page 1 of 1


 1
                                   UNITED STATES DISTRICT COURT
 2
                                  NORTHERN DISTRICT OF CALIFORNIA
 3
     STATE OF CALIFORNIA, et al.,                             No. 4:19-cv-00872-HSG
 4                                                            No. 4:19-cv-00892-HSG
 5                   Plaintiff,
                                                              [PROPOSED] ORDER GRANTING
 6           v.                                               MOTION OF NATIONAL
                                                              IMMIGRATION LAW CENTER, ET AL.
 7   DONALD J. TRUMP, et al.,                                 FOR LEAVE TO FILE BRIEF AS AMICI
                                                              CURIAE IN SUPPORT OF PLAINTIFFS’
 8
                     Defendants.                              PRELIMINARY INJUNCTION
 9
                                                              Dept: Courtroom 2, 4th floor
10   SIERRA CLUB, et al.,                                     Judge: The Honorable Haywood S. Gilliam
                                                              Hearing Date: May 17, 2019
11                   Plaintiff,                               Action Filed: February 18, 2019
                                                              February 19, 2019
12
             v.
13
     DONALD J. TRUMP, et al.,
14
                     Defendants.
15

16           The Court has received a motion for leave to file a amici curiae brief on behalf of the

17   National Immigration Law Center, et al.

18           The Court GRANTS the motion and directs
                                             the proposed
                                                     counselbrief is deemed
                                                              to file        filed.
                                                                      the amici curiae brief on
     behalf of the National Immigration Law Center, et al. on the docket in these matters.
19

20   IT IS SO ORDERED.                                 Dated: _____________,
                                                              5/3/2019
                                                              May 2, 2019    2019

21

22                                                     ________________________

23                                                     Haywood S. Gilliam, Jr.

24                                                     United States District Judge

25

26

27

28

     [PROPOSED] ORDER granting Motion for leave to file amici curiae brief - California v. Trump, Case No. 4:19-
     cv-00872-HSG
     [PROPOSED] ORDER granting Motion for leave to file amici curiae brief - Sierra Club v. Trump, Case No. 4:19-
     cv-00892-HSG
